EXHIBIT 10.4

AGREEMENT AND PLAN OF MERGER




This AGREEMENT AND PLAN OF MERGER (this "Agreement") is made and entered into as
of June 30, 2012 (the “Effective Date”), between EQMentor, Inc, a Delaware
corporation (referred to as “Target”), and The E-Factor Corp., Inc., a Delaware
corporation (hereinafter referred to as “Buyer”). The Buyer and Target are
referred to collectively herein as the “Parties.”

BACKGROUND

WHEREAS, this Agreement contemplates a taxfree merger of the Target with and
into the Buyer in a reorganization pursuant to the Internal Revenue Code
§ 368(a).  The Target shareholders (“Target Shareholders”) will receive capital
stock in the Buyer in exchange for their capital stock in the Target. Upon
consummation of the Merger, Target will cease to exist, and Buyer will be the
surviving corporation.

WHEREAS, the Board of Directors of the Target and Target Shareholders have, (i)
approved, and deemed it advisable and in the best interests of the Target and
its shareholders to consummate, the Merger (as defined below), upon the terms
and subject to the conditions set forth in this Agreement.  




WHEREAS, the Board of Directors of Buyer have determined that the Merger is
consistent with and in furtherance of the long-term business strategy of Buyer
and has approved and adopted this Agreement, the Merger and the other
transactions contemplated by this Agreement.  This Agreement has been approved
and adopted by the Board of Directors of Buyer.




AGREEMENT




NOW, THEREFORE, in consideration of the premises and the mutual promises herein
made, and in consideration of the representations, warranties and covenants
herein contained, the Parties agree as follows.

Section 1. Definitions.

(a) The Merger.  On and subject to the terms and conditions of this Agreement,
the Target will merge with and into the Buyer (the “Merger”) at the Effective
Time (as defined below).  The Buyer shall be the corporation surviving the
Merger (the “Surviving Corporation”).

(b) The Closing.  The closing of the transactions contemplated by this Agreement
(the “Closing”) shall take place a place to be mutually agreed upon on June 30,
2012 following the satisfaction or waiver of all conditions to the obligations
of the Parties to consummate the transactions contemplated hereby (other than
conditions with respect to actions the respective Parties will take at the
Closing itself) or such other date as the Parties may mutually determine (the
“Closing Date”).

(c) Actions at the Closing.  At the Closing and except as set forth in Section
1(d) below, (i) the Target will deliver to the Buyer the various certificates,
instruments and documents referred to in Section 5(a) below, (ii) the Buyer will
deliver to the Target the various certificates, instruments, and documents
referred to in Section 5(b) below, (iii) the Buyer and the Target will file with
the Secretary of State of the State of Delaware  a Certificate of Merger and
State of Delaware, Certificate of Merger in the forms mutually agreed (the
“Merger Filings”) and (iv) the Buyer will deliver to the shareholders of Target
the certificate evidencing any share of the capital stock of the Buyer issued in
the Merger.

(d) Effect of Merger.

(i) General.  The Merger shall become effective at the time (the “Effective
Time”) the Buyer and the Target file the Certificate of Merger with the
Secretary of State of the State of





0




EXHIBIT 10.4

Delaware.  The Merger shall have the effect set forth in the Delaware General
Corporation Law and law governing corporations in the State of Delaware.  The
Surviving Corporation may, at any time after the Effective Time, take any action
(including executing and delivering any document) in the name and on behalf of
either the Buyer or the Target in order to carry out and effectuate the
transactions contemplated by this Agreement.

(ii) Certificate of Incorporation.  The Certificate of Incorporation of the
Buyer in effect at and as of the Effective Time will remain the Certificate of
Incorporation of the Surviving Corporation without any modification or amendment
in the Merger.

(iii) Bylaws.  The Bylaws of the Buyer in effect at and as of the Effective Time
will remain the Bylaws of the Surviving Corporation without any modification or
amendment in the Merger.

(iv) Directors and Officers.  The directors and officers of the Buyer in office
at and as of the Effective Time will remain the directors and officers of the
Surviving Corporation (retaining their respective positions and terms of
office), except that Dr. Izzy Justice shall be an officer, in accordance with
the terms of his Employment Agreement (as defined below), and appointed as a
Director of the Surviving Corporation.

(v) Consideration. The consideration for the Merger shall be as follows
(collectively the “Merger Consideration”) at and as of the Effective Time,
(A) each  share of the Target’s Series A Preferred Stock, par value $.001 per
share (“Preferred Share”) and Common Stock, par value par value $.001 per share
(“Common Share”) (the Preferred Shares and Common Shares shall be collectively
referred to as “Preferred Shares and Common Shares”) (other than any Preferred
Share and Common Share which any shareholder who or which has exercised his, her
or its appraisal rights under the Delaware General Corporation Law holds of
record (“Dissenting Share”) shall be converted into the right to receive a
number of Acquisition Stock (defined below) so that Preferred Share and Common
Shareholders shall own Common Stock, par value $.001 per share (“Common Stock”)
of Buyer in the specific amounts set forth in Exhibit A at the Effective Time
(the ratio of  Acquisition Stock to one Preferred Share and one Common Share is
referred to herein as the “Conversion Ratio”) and each Dissenting Share shall be
converted into the right to receive payment from the Surviving Corporation with
respect thereto in accordance with the provisions of the Delaware General
Corporation Law; provided, however, that the Conversion Ratio shall be subject
to equitable adjustment in the event of any stock split, stock dividend, reverse
stock split, or other change in the number of Preferred Shares and Common Shares
outstanding.  No Preferred Share or Common Share shall be deemed to be
outstanding or to have any rights other than those set forth above in this
Section 1(d)(v) after the Effective Time. Notwithstanding the aforesaid, the
number of Acquisition Stock issuable under this Agreement shall be subject to
the adjustment as follows:

(1) Upon the occurrence of any transaction whereby the Acquisition Stock issued
to Target Shareholders (A) becomes tradeable on any public market, whether
national or international, regardless of whether such event occurs through an
acquisition, merger or any similar transaction or through the filing of a
registration statement or similar filing or (B) on a Change of Control (as
defined below) (“Determination Date”), if the per Acquisition Share FMV (as
defined below) is lower than US$2.9541, a further number of Buyer’s Common Stock
shall be issued pro rata to the Target Shareholders in the percentages set forth
in Exhibit A, rounded to the nearest whole share of Buyer’s Common Stock,
according to the following calculation:

US$2,000,000 / FMV – 679,094

(2) In the event the FMV is higher than US$2.9541on the Determination Date, no
Acquisition Stock which have been granted hereof shall be forfeited by the
Target Shareholders on





1




EXHIBIT 10.4

the Determination Date if the EQMentor division of the Surviving Corporation
meets or exceeds its budget revenue number for 2012 as follows:




June

July

August

September

October

November

December

Totals

Revenue

0

30,000

40,000

50,000

40,750

54,333

67,917

283,000




and for 2013 budget revenue numbers as mutually agreed (adjusted for such time
as has elapsed since the Closing Date and Determination Date) on such
Determination Date (“Budgeted Revenue Number”).  

(3) in the event the FMV is higher than US$2.9541 on the Determination Date and
the EQMentor division of the Surviving Corporation does not meet or exceed its
Budgeted Revenue Number on such Determination Date, a certain number of
Acquisition Stock shall be forfeited by the Target Shareholders on the
Determination Date, pro rata in the percentages set forth in Exhibit A, rounded
to the nearest whole Acquisition Share, according to the following calculation:

US$2,000,000 / FMV – 679,094




For avoidance of doubt and solely for the purpose of this Section, if the
Determination Date is not a trading date, the latest next trading date should be
deemed as the Determination Date. For purposes of this Agreement “FMV” shall
mean the last reported sale price thereof on the Determination Date as an
average of the last reported “bid” and “asked” prices on the Determination Date
as reported in a customary financial reporting service. For purpose of this
Agreement a “Change of Control” shall be deemed to have occurred upon the
earliest to occur of the following events: (x) the shareholders of the Buyer
approve a merger or consolidation of the Buyer with any other corporation or
other legal entity, other than (1) a merger or consolidation which would result
in the voting securities of the Buyer outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity) fifty percent (50%) or more of
the combined voting power of the voting securities of the Buyer or such
surviving entity outstanding immediately after such merger or consolidation or
(2) a merger or consolidation effected to implement a recapitalization of the
Buyer (or similar transaction) in which no “person” (as hereinabove defined)
other than a “person” who, on the date of this Agreement, shall have been the
“beneficial owner” (as hereinabove defined) of or have voting control over
shares of capital stock of the Buyer possessing more than twenty five percent
(25%) of the combined voting power of the Buyer’s then outstanding securities
acquires more than fifty percent (50%) of the combined voting power of the
Buyer’s then outstanding securities; (y) the shareholders of the Buyer approve a
plan of complete liquidation of the Buyer or an agreement for the sale or
disposition by the Buyer of all or substantially all of the Buyer’s assets (or
any transaction having a similar effect); or (z) any person acting on behalf of
the Buyer as underwriter pursuant to an offering who is temporarily holding
securities in connection with such offering, any trustee or other fiduciary
holding securities under an employee benefit plan of the Buyer, or any “person”
who, on the date of this Agreement, shall have been the “beneficial owner” of or
have voting control over shares of capital stock of the Buyer possessing more
than twenty-five percent (25%) of the combined voting power of the Buyer’s then
outstanding securities is or becomes the “beneficial owner”, directly or
indirectly, of securities of the Buyer representing fifty percent (50%) or more
of the combined voting power of the Buyer’s then outstanding securities.




(e) Procedure for Payment.

(i) Conversion of Target Capital Stock.  On the Closing Date, the Buyer will
furnish to the holder of Preferred Shares and Common Shares a stock certificate
(issued in the name of the Target Shareholder) representing that number of
Acquisition Stock equal to the product of (A) the Conversion Ratio for each
Preferred Share and Common Share, as applicable times (B) the number of





2




EXHIBIT 10.4

outstanding Preferred Shares and Common Shares, respectively. Upon the receipt
of Acquisition Stock, each Preferred Shareholder and Common Shareholder shall
complete the transfer provision on the reverse side of each certificate of
Preferred Share and Common Share of capital stock transferring said shares to
Buyer. Subject to Section 1(d), each Preferred Share and Common Share issued and
outstanding immediately prior to the Effective Time, will be automatically
canceled and extinguished and automatically converted into the number of shares
of acquisition stock (the "Acquisition Stock") determined by the Conversion
Ratio (the "Target Outstanding Shares").

(ii) Cancellation of Target Stock.  Each Preferred Share and Common Share held
by Target Shareholders immediately prior to the Effective Time shall be canceled
and extinguished without any conversion thereof.

(iii) Target Stock Options.  At the Effective Time, all options to purchase
Target Common Stock then outstanding under the Target 2007 Equity Incentive Plan
(“Target Options”) shall be cancelled in accordance with Section 5(b)(vi).

(iv) Target Warrants.  At the Effective Time, all warrants to purchase Target
Preferred Stock or Target Common Stock then outstanding (“Target Warrants”)
shall be cancelled in accordance with Section 5(b)(vi).

(v) Adjustments to Conversion Ratio.  The Conversion Ratio shall be adjusted to
reflect appropriately the effect of any stock split, reverse stock split, stock
dividend (including any dividend or similar distribution of securities
convertible into Preferred Share and Common Shares, reorganization,
recapitalization, reclassification or other like change with respect to
Preferred Share and Common Shares occurring or having a record date on or after
the date hereof and prior to the Effective Time, which shall not include any
issuance of securities in connection with sales of stock, acquisitions,
financings, etc.

(vi) Further Ownership Rights in Target Capital Stock.  All shares of
Acquisition Stock issued in accordance with the terms hereof  shall be deemed to
have been issued in full satisfaction of all rights pertaining to such Preferred
Share and Common Shares, respectively and there shall be no further registration
of transfers on the records of the Surviving Corporation of Preferred Share and
Common Shares which were outstanding immediately prior to the Effective Time.
 If after the Effective Time, certificates for Preferred Share and Common Shares
are presented to the Surviving Corporation for any reason, they shall be
canceled and exchanged as provided in this Section 1.

(vii) Lost, Stolen or Destroyed Certificates.  In the event any certificates for
 Preferred Share and Common Shares shall have been lost, stolen or destroyed,
Buyer shall issue in exchange for such lost, stolen or destroyed Preferred Share
and Common Shares certificates, upon the making of an affidavit of that fact by
the holder thereof, certificates representing the shares of Acquisition Stock
into which the Preferred Share and Common Shares represented by such Preferred
Share and Common Shares certificates were converted pursuant to this Section,
cash for fractional shares, if any, as may be required; provided, however, that
Buyer may, in its discretion and as a condition precedent to the issuance of
such Preferred Share and Common Shares certificates representing shares of
Acquisition Stock, require the owner of such lost, stolen or destroyed Preferred
Share and Common Shares certificates to deliver a bond in such sum as it may
reasonably direct as indemnity against any claim that may be made against Buyer
and the Surviving Corporation, with respect to the Preferred Share and Common
Shares certificates alleged to have been lost, stolen or destroyed.

(viii) Tax and Accounting Consequences. It is intended by the parties hereto
that the Merger shall constitute a





3




EXHIBIT 10.4

reorganization within the meaning of Section 368(a) of the Code.  The parties
hereto adopt this Agreement as a "plan of reorganization" within the meaning of
the United States Income Tax Regulations.

(ix) Taking of Necessary Action; Further Action.  If, at any time after the
Effective Time, any further action is necessary or desirable to carry out the
purposes of this Agreement and to vest the Surviving Corporation with full
right, title and possession to all assets, property, rights, privileges, powers
and franchises of Target, the officers and directors of Target will take all
such lawful and necessary action.

(x) Fractional Shares.  No fraction of a share of Acquisition Stock will be
issued by virtue of the Merger, but in lieu thereof each holder of Preferred
Shares and Common Shares who would otherwise be entitled to a fraction of a
share of Acquisition Stock (after aggregating all fractional shares of
Acquisition Stock that otherwise would be received by such holder) shall receive
from Buyer the nearest number of Acquisition Stock arrived at by rounding.

Section 2. Representations and Warranties of the Target

.  The Target represents and warrants to the Buyer that the statements contained
in this Section 2 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 2), except as set forth in the disclosure schedule
accompanying this Agreement (the “Disclosure Schedule”).  The Disclosure
Schedule will be arranged in paragraphs corresponding to the lettered and
numbered paragraphs contained in this Section 2.

(a) Organization, Qualification and Corporate Power.   The Target is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation with full corporate power and authority
to conduct its business as it is now being conducted, to own or use, and to
perform all its obligations under this Agreement and any ancillary agreements.
 The Target is duly qualified to do business as a foreign corporation and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification.

(b) Capitalization. The authorized capital stock of the Target consists of
shares of authorized Preferred Share and Common Shares as are issued and
outstanding and owned by the Preferred Shareholders  and Common Shareholders in
the amounts as set forth in Exhibit A. The Preferred Shares and Common Shares
are duly authorized, validly issued, fully paid and nonassessable and free of
preemptive rights and there are no registration rights, voting trusts, proxies
or other agreements or understandings with respect to any equity security of any
class of the Target, except as set forth in the Target’s Stockholders Agreement.
There are no options, warrants, rights or agreements obligating the Target to
issue or sell any shares of capital stock or other equity interests of the
Target, or any security convertible into or exchangeable for any such shares of
capital stock or other equity interests of the Target, except as set forth in
Section 2(b) of the Disclosure Schedule.  The Target does not own, directly or
indirectly, any capital stock or other equity interest in any entity. There are
no outstanding or authorized stock appreciation, phantom stock, profit
participation, or similar rights with respect to the Target.

(c) Authorization of Transaction.  The execution and delivery of this Agreement
by the Target and the consummation by the Target of the transactions and
ancillary agreements contemplated by this Agreement have been duly and validly
authorized by all necessary corporate action on the part of Target and no other
corporate actions or proceedings on the part of the Target are necessary to
authorize this Agreement or for the Target to consummate the transactions
contemplated by this Agreement.  This Agreement constitutes a legal, valid and
binding obligation of the Target, enforceable against the Target in accordance
with its terms.

(d)





4




EXHIBIT 10.4

Noncontravention.  No filing with, and no permit, authorization, consent or
approval of any court of competent jurisdiction, regulatory authority or other
public body, domestic or foreign (a "Governmental Entity"), is necessary for the
consummation by the Buyer and the Target of the transactions contemplated by
this Agreement, except for the Merger Filings. Neither the execution and
delivery of this Agreement by the Target nor the consummation by the Target of
the transactions contemplated by this Agreement nor compliance by the Target
with any of the provisions hereof will (i) conflict with or result in any breach
of any provision of the Certificate of Incorporation or Bylaws of the Target,
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify, or cancel, or require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which any of the Target is a party
or by which it is bound or to which any of its assets is subject (or result in
the imposition of any Security Interest upon any of its assets) (iii) require
the consent or waiver of any person (other than as set forth in Section 2(d) of
the Disclosure Schedule) or result in a violation or breach of, or constitute
(with or without due notice or lapse of time or both) a default (or give rise to
any right of termination, cancellation or acceleration) under, any of the terms,
conditions or provisions of any note, bond, mortgage, indenture, contract,
agreement, permit, license, lease, purchase order, sales order, arrangement or
other commitment or obligation to which the Target  is a party or by which the
Target  may be bound or (iii) violate any constitution, statute, regulation,
rule, injunction, judgment, order, decree, ruling, charge or other restriction
of any government, governmental agency, or court to which any of the Target is
subject. For purposes of this Agreement, a “Security Interest” means any
mortgage, pledge, lien, encumbrance, charge or other security interest, other
than (a) mechanic’s, materialmen’s and similar liens, (b) liens for taxes not
yet due and payable or for taxes that the taxpayer is contesting in good faith
through appropriate proceedings, (c) purchase money liens and liens securing
rental payments under capital lease arrangements and (d) other liens arising in
the Ordinary Course of Business (as defined below) and not incurred in
connection with the borrowing of money. For purposes of this Agreement,
“Ordinary Course of Business” means the ordinary course of business consistent
with past custom and practice (including with respect to quantity and
frequency).

(e) Financial Statements.  Section 2(e) of the Disclosure Schedule sets forth
the unaudited balance sheet of the Target as of December 31, 20011 and year to
June 30, 2012 ("Balance Sheet") and statement of income (“Statement of Income”)
of the Target as of December 31, 2011 and June 30, 2012   (the Balance Sheets
and Income Statements shall collectively be referred to as the “Financial
Statements”). The Financial Statements (including the notes thereto) present
fairly and accurately the financial condition of the Target as of such dates and
the results of operations of Target for such periods, are correct and complete,
and are consistent with the books and records of Target (which books and records
are correct and complete), provided that upon the Closing Date, or as soon
thereafter as is practicable, the Long Term Liabilities listed on Target’s
balance sheet shall be removed as Long Term Liabilities of the Surviving
Corporation. Except as disclosed in the Financial Statements, since the date of
the last prepared Financial Statements, Target has no liabilities (whether known
or unknown, whether asserted or unasserted, whether absolute or contingent,
whether accrued or unaccrued, whether liquidated or unliquidated, and whether
due or to become due), including any liability for taxes, except for (i)
liabilities noted in the Financial Statements and (ii) liabilities which have
arisen in the Ordinary Course of Business (none of which results from, arises
out of, relates to, is in the nature of, or was caused by any breach of
contract, breach of warranty, tort, infringement, or violation of law, except
net liabilities incurred since the date of the Financial Statements in the
ordinary course of business consistent with past practices, which do not create
an aggregate net increase in liabilities (after taking into account any net
increase in assets) in excess of $5,000.

(f) Litigation. There is no claim, action, suit, proceeding or investigation
(collectively, a "Proceeding") pending or to the Knowledge of the Target
threatened against the Target by any Governmental Entity, non-governmental body
or by any third party. There are no unasserted claims, to the Knowledge of the
Target, the assertion of which is likely, and which, if asserted, will allow a
person to seek damages, an injunction or other legal, equitable, monetary or
nonmonetary relief. There are no outstanding orders, writs, judgments,
injunctions, decrees or settlements applicable to the Target that restricts the
conduct





5




EXHIBIT 10.4

of the Target. There is no action, suit or proceeding by the Target that the
Target currently intends to initiate. For purposes of this Agreement, “Knowledge
of the Target” means the actual knowledge of Dr. Izzy S. Justice.

(g) Compliance with Applicable Law and Certifications.  There are no permits,
licenses, variances, exemptions, orders, zoning regulations, approvals and
authorizations of all Governmental Entities to the Knowledge of the Target are
necessary for the lawful conduct of the Target as currently conducted (the
"Permits") and which the Target possesses. The Target is in compliance with all
Permits, orders, writs, judgments, injunctions, decrees and settlements and
applicable laws, ordinances, codes, rules, regulations and policies of any
Governmental Entity to the Knowledge of the Target, after reasonable
investigation, compliance by it is required.  

(h) Taxes. There have been or will have been filed all Returns that are required
to be filed on or before the Closing Date (giving regard to valid extensions) by
the Target. All of such Returns are or will be true, accurate and complete in
all material respects.  Correct copies of such Returns as filed (including any
amended Returns) have been provided to the Buyer.  For purposes of this
Agreement:  "Tax(es)" shall mean any federal, state, local, foreign (including
possessions or territories of the United States) or other tax (whether income,
excise, sales or use, ad valorem, franchise, real or personal property,
transfer, employment, or any other kind of tax no matter how denominated), or
any assessment, customs duty, levy, impost, withholding, or other governmental
charge in the nature of a tax, and shall include all additions to tax, interest,
penalties and fines with respect thereto.  "Return(s)" shall mean all reports,
estimates, information statements and returns of any nature, including amended
versions of any of the foregoing, relating to or required to be filed in
connection with any Taxes pursuant to the statutes or regulations of any
federal, state, local or foreign government taxing authority. All Taxes for
which the Target is or will be liable (or that are imposed with respect to the
Target) and that are due on or before the Closing Date (including without
limitation Taxes shown to be due before the Closing Date on all Returns filed on
or before the Closing Date and any Taxes for which the Target is liable in
relation to the transactions contemplated herein) have been paid or will be paid
in full, and all Taxes which are required to be withheld or collected by the
Target on or before the Closing Date have been duly withheld and collected and,
to the extent required, have been paid to the appropriate governmental authority
or properly deposited as required by applicable law.  The Financial Statements
accurately reflects accruals or reserves for all liabilities for Taxes accrued
by the Target on or prior to the date of the Financial Statements.  As of the
date of this Agreement, no taxing authority has asserted any deficiency or
assessment, or proposed to the Target any adjustment, for any Taxes against the
Target, except for the Taxes listed in Section 2(h) of the Disclosure Schedule
and to the Knowledge of the Target no proposed, threatened or actual audit,
examination or investigation by any taxing authority with respect to any Tax
liability and/or Return of the Target except as set forth in Section 2(h) of the
Disclosure Schedule.  In the event the Target becomes aware of any such asserted
or threatened deficiency, assessment or adjustment, or any investigation,
examination or audit, after the date of this Agreement, the Target will
immediately notify the Buyer

(i) Intellectual Property.  Section 2(i) of the Disclosure Schedule contains a
complete and accurate list and summary description of all patents, trademarks,
trade names, service marks, copyrights, any applications for all of the
foregoing, trade secrets and knowhow that are required for the conduct of the
business of the Target as currently conducted (the "Target IP Rights") and
specifies, where applicable, the jurisdictions in which each such the Target IP
Rights have been issued or registered or in which an application for such
issuance and registration has been filed, including the respective registration
or application numbers and the names of all registered owners. Section 2(i) of
the Disclosure Schedule contains a complete list of the Contracts related to
Target’s IP Rights, to which the Target is a party or by which the Target is
bound, except for license implied by the sale of a product and perpetual,
paid-up licenses for commonly available software programs under which the Target
is a licensee.

(i)





6




EXHIBIT 10.4

To the Target’s Knowledge, the Target IP Rights are free and clear of all liens,
claims, encumbrances, rights or equities whatsoever of any third party,
including, without limitation, independent contractors or programmers heretofore
involved in the creation or development of the programs, including that Buyer
shall receive, pursuant to this Agreement, the complete and exclusive right,
title, and interest in and to all tangible and intangible property rights
existing in the Target IP Rights. Target has not entered into any agreement,
license, release, or order that restricts the right of or Buyer to exploit the
Target IP Rights in any way. The Target has taken reasonable and practicable
steps designed to safeguard and maintain the secrecy and confidentiality of, and
its proprietary rights in, all the Target IP Rights and the intellectual
property rights of third parties entrusted to them and has filed and paid for
all registrations, maintenance and renewal applications.

(ii) To the Target’s Knowledge, neither the manufacture, marketing, license,
sale or intended use of any product or technology currently licensed or sold or
under development by the Target violates any license or agreement between the
Target and any third party or infringes any intellectual property right of any
other party; and there is no pending or threatened claim or litigation
contesting the validity, ownership or right to use, sell, license or dispose of
any of the Target’s IP Rights, nor to the Target’s Knowledge, is there any basis
for any such claim that is likely to be successful, nor has the Target received
any notice asserting that any of the Target’s IP Rights or the proposed use,
sale, license or disposition thereof conflicts or will conflict with the rights
of any other party, nor is there any basis for any such assertion. To the
Target’s Knowledge, there is no unauthorized use, infringement or
misappropriation under any of the Target’s IP Rights by any third party,
including any employee or former employee of the Target.

(j) Transactions with Affiliates. Except as set forth in Section 2(j) of the
Disclosure Schedule, the Target has no outstanding liabilities or obligations
for amounts owing to or from, or leases, contracts or other commitments or
arrangements with the Target or other shareholders, directors, officers,
employees or other affiliates.

(k) Material Contracts. Section 2(k) of the Disclosure Schedule sets forth a
complete list of the oral and written contracts of the Target (“Contracts”),
including, without limitation, the following notes, leases, licenses, contracts,
bonds, surety or agreements of any kind or nature: (i) each indenture, mortgage,
note, installment obligation, surety or agreement relating to the borrowing of
money by the Target or any guaranty by the Target of any obligation for borrowed
money; (ii) each agreement that limits the freedom of the Target to compete in
the Target or with any person or in any geographical area, otherwise to conduct
the Target as presently conducted or granting any exclusive distribution rights;
(iii) each agency, dealer, sales representative, marketing or other similar
agreement; (iv) each contract or agreement with distributors, dealers,
manufacturer's representatives or sales agents; (v) other than this Agreement,
each agreement for the acquisition or disposition of assets, other than in the
ordinary course of business consistent with past practice; (vi) all leasehold
interests in real property (the “Leased Properties”); (vii) each partnership,
joint venture or other similar agreement or arrangement; (viii) all leases,
capitalized or otherwise, relating to the leasing of personal property; (ix) any
obligation to sell or to register the sale of any of the shares of capital stock
or other securities of the Target; (x) any employment or consulting agreement,
contract or commitment with any officer, employee or consultant, other than
those that are terminable by the Target on no more than thirty days notice
without liability or financial obligation, except to the extent general
principles of wrongful termination law may limit the Target's ability to
terminate employees at will, and excepting any such agreements between Buyer and
such persons.

(l) Title to Assets. The Target does not own any real property. The Target has
good and valid title to all of the assets necessary to operate the business,
properties and other rights, free and clear of all Liens, other than Permitted
Liens. There exist no defaults or conditions which, with the giving of notice or
the passage of time, or both, would constitute a default by the Target or the
other party thereto with respect to the leases for the Leased Properties.
"Permitted Liens" means (i) Liens for current taxes not yet due and





7




EXHIBIT 10.4

payable and (ii) mechanics', carriers', workers' and other similar Liens arising
or incurred in the ordinary course of business consistent with past practice.

(m) Brokers' and Finders' Fees. Except as set forth on Section 2(m) of the
Disclosure Schedule, Target has not incurred, or will it incur, directly or
indirectly, any liability for brokerage or finders' fees or agents' commissions
or any similar charges in connection with this Agreement or any transaction
contemplated hereby.

(n) Disclosure.  No representation or warranty of Target contained in this
Agreement, and no statement contained in the Disclosure Schedule or in any
certificate, list or other writing furnished to Buyer pursuant to any provision
of this Agreement (including without limitation the Financial Statements)
contains any untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements herein or therein, in the light
of the circumstances under which they were made, not misleading.

Section 3. Representations and Warranties of the Buyer

.  The Buyer represents and warrants to the Target that the statements contained
in this Section 3 are correct and complete as of the date of this Agreement and
will be correct and complete as of the Closing Date (as though made then and as
though the Closing Date were substituted for the date of this Agreement
throughout this Section 3), except as set forth in the Disclosure Schedule.  

(a) Organization, Qualification and Corporate Power.   The Buyer is a
corporation duly organized, validly existing and in good standing under the laws
of the jurisdiction of its incorporation with full corporate power and authority
to conduct its business as it is now being conducted, to own or use, and to
perform all its obligations under this Agreement and any ancillary agreements.
 The Buyer is duly qualified to do business as a foreign corporation and is in
good standing under the laws of each state or other jurisdiction in which either
the ownership or use of the properties owned or used by it, or the nature of the
activities conducted by it, requires such qualification.

(b) Capitalization. Buyer’s authorized capital stock consists of up to
10,000,000 shares of authorized common stock, par value $0.001 per share
(“Buyer’s Common Stock”). The Buyer’s Common Stock are issued and outstanding
and owned by the Buyer shareholders in the amounts as set forth in Exhibit B.
The shares of Buyer’s Common Stock are duly authorized, validly issued, fully
paid and nonassessable and free of preemptive rights and there are no
registration rights, voting trusts, proxies or other agreements or
understandings with respect to any equity security of any class of the Buyer.
There are no options, warrants, rights or agreements obligating the Buyer to
issue or sell any shares of capital stock or other equity interests of the
Buyer, or any security convertible into or exchangeable for any such shares of
capital stock or other equity interests of the Buyer, except as may exist
between Buyer and third-parties except as set forth in Section 3(b) of the
Disclosure Schedule.  The Buyer does not own, directly or indirectly, any
capital stock or other equity interest in any entity. There are no outstanding
or authorized stock appreciation, phantom stock, profit participation, or
similar rights with respect to the Buyer.

(c) Authorization of Transaction.  The execution and delivery of this Agreement
by the Buyer and the consummation by the Buyer of the transactions and ancillary
agreements contemplated by this Agreement have been duly and validly authorized
by all necessary corporate action on the part of Buyer and no other corporate
actions or proceedings on the part of the Buyer are necessary to authorize this
Agreement or for the Buyer to consummate the transactions contemplated by this
Agreement.  This Agreement constitutes a legal, valid and binding obligation of
the Buyer, enforceable against the Buyer in accordance with its terms.

(d) Litigation. There is no claim, action, suit, proceeding; investigation or
customer complaints of any kind (collectively, a "Proceeding") pending or
threatened against the Buyer by any





8




EXHIBIT 10.4

Governmental Entity, non-governmental body or by any third party. There are no
unasserted claims, of which the Buyer is aware, the assertion of which is
likely, and which, if asserted, will allow a person to seek damages, an
injunction or other legal, equitable, monetary or nonmonetary relief. There are
no outstanding orders, writs, judgments, injunctions, decrees or settlements
applicable to the Buyer that restricts the conduct of the Buyer. There is no
action, suit or proceeding by the Buyer that the Buyer currently intends to
initiate.

(e) Acquisition Stock. All of the Acquisition Stock to be issued in the Merger
have been duly authorized and, upon consummation of the Merger, will be validly
issued, fully paid, and nonassessable and when so issued and delivered in
accordance with the provisions of this Agreement, shall be free and clear of all
liens and encumbrances and adverse claims, other than restrictions on transfer
created by applicable securities laws and will not have been issued in violation
of their respective properties or any preemptive rights or rights of first
refusal or similar rights.

(f) Noncontravention.  To the Knowledge of any director or officer of the Buyer,
neither the execution and the delivery of this Agreement, nor the consummation
of the transactions contemplated hereby, will (i) violate any constitution,
statute, regulation, rule, injunction, judgment, order, decree, ruling, charge
or other restriction of any government, governmental agency, or court to which
the Buyer is subject or any provision of the charter or bylaws of the Buyer or
(ii) conflict with, result in a breach of, constitute a default under, result in
the acceleration of, create in any party the right to accelerate, terminate,
modify or cancel, or require any notice under any agreement, contract, lease,
license, instrument or other arrangement to which the Buyer is a party or by
which it is bound or to which any of its assets is subject, except where the
violation, conflict, breach, default, acceleration, termination, modification,
cancellation or failure to give notice would not have a material adverse effect
on the ability of the Parties to consummate the transactions contemplated by
this Agreement.  To the Knowledge of any director or officer of the Buyer, and
other than in connection with the provisions of the Delaware corporation law,
the Securities Exchange Act of 1934, as amended, the Securities Act of 1933, as
amended, and the state securities laws, the Buyer does not need to give any
notice to, make any filing with, or obtain any authorization, consent, or
approval of any government or governmental agency in order for the Parties to
consummate the transactions contemplated by this Agreement, except where the
failure to give notice, to file, or to obtain any authorization, consent, or
approval would not have a material adverse effect on the ability of the Parties
to consummate the transactions contemplated by this Agreement.

(g) Financial Statements.  Section 3(g) of the Disclosure Schedule sets forth
the unaudited balance sheet of the Buyer as of December 31, 20011 and year to
June 30, 2012 ("Balance Sheet") and statement of income (“Statement of Income”)
of the Buyer as of December 31, 2011 and June 30, 2012   (the Balance Sheets and
Income Statements shall collectively be referred to as the “Financial
Statements”). The Financial Statements (including the notes thereto) present
fairly and accurately the financial condition of the Buyer as of such dates and
the results of operations of Buyer for such periods, are correct and complete,
and are consistent with the books and records of Buyer (which books and records
are correct and complete). Except as disclosed in the Financial Statements,
since the date of the last prepared Financial Statements, Buyer has no
liabilities (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
taxes, except for (i) liabilities noted in the Financial Statements and (ii)
liabilities which have arisen in the Ordinary Course of Business (none of which
results from, arises out of, relates to, is in the nature of, or was caused by
any breach of contract, breach of warranty, tort, infringement, or violation of
law, except net liabilities incurred since the date of the Financial Statements
in the ordinary course of business consistent with past practices, which do not
create an aggregate net increase in liabilities (after taking into account any
net increase in assets) in excess of $5,000.

Section 4. Covenants

.  The Parties agree as follows with respect to the period from and after the
execution of this Agreement.

(a)





9




EXHIBIT 10.4

General.  Each of the Parties will use commercially reasonable efforts to take
all action and to do all things necessary, proper, or advisable in order to
consummate and make effective the transactions contemplated by this Agreement
(including satisfaction, but not waiver, of the closing conditions set forth in
Section 5 below).

(b) Notices and Consents.  The Target will give any notices to third parties,
and will use its best efforts to obtain any third party consents, that the Buyer
may request in connection with the Closing, including that Dr. Izzy Justice will
use all reasonable efforts to have the Target or the Buyer removed from the loan
currently between Target and Wachovia Bank, National Association  within 15 days
of the Closing Date.

(c) Regulatory Matters and Approvals.  Each of the Parties will give any notices
to, make any filings with, and use its reasonable efforts to obtain any
authorizations, consents, and approvals of governments and governmental agencies
in connection with the Merger.

(d) Cash, Accounts Receivable and Accounts Payable True Up. The Target’s cash
balance, outstanding accounts receivable and outstanding accounts payable are
set forth in Section 4(d) of the Disclosure Schedule. Within five business days
following the end of each 30 day period after the Closing commencing on
September 1, 2012 and with the last payment on December 31, 2012 (each an “AR
Payment Date”), Buyer shall determine the aggregate amount of Target’s accounts
receivable set forth on Schedule 4(d) plus the cash at Closing that have been
collected by the Buyer during each such 30 day period (the “Collected AR”).  If
on an AR Payment Date, the aggregate amount of Collected AR through such date
exceeds the Target’s account payables for that date as set forth on Schedule
4(d), then Buyer shall deliver to Dr. Izzy Justice, in immediately available
funds, the amount equal to (y) such excess, less (z) any prior amounts
previously delivered to Dr. Justice, pursuant to this Section 4(d).  

(e) Registration Rights. The registration rights set forth in Exhibit D between
the Target Shareholders and the Buyer shall remain in effect.

Section 5. Conditions to Obligation to Close.

(a) Conditions to Obligation of the Target.  The obligation of the Target to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions:

(i)  this Agreement and the Merger shall have received the Buyer Shareholders
and Board approval;

(ii)  the representations and warranties set forth in Section 2 above shall be
true and correct in all material respects at and as of the Closing Date;

(iii) Buyer shall have entered into a employment agreement with Dr. Izzy Justice
in the form set forth in Exhibit C to this Agreement (“Employment Agreement”);

(iv) Buyer shall have appointed Dr. Izzy Justice as a Director;

(v) the Buyer shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing; and

(vi) Section 5(a) of the Disclosure Schedule, contains a list of the names of
all employees (including without limitation part-time employees and temporary
employees), leased employees, independent





10




EXHIBIT 10.4

contractors and consultants of Target, together with their respective salaries
or wages, other compensation, and positions that Target shall assume and to
which Target agrees to provide equity compensation in amounts to be determined
and granted within 30 days of the Closing.

(b) Conditions to Obligation of the Buyer.  The obligation of the Buyer to
consummate the transactions to be performed by it in connection with the Closing
is subject to satisfaction of the following conditions

(i) this Agreement and the Merger shall have received the Target and Buyer
shareholder approval;

(ii) the Target shall have procured all of the third party consents required by
Buyer for the Merger;

(iii) the representations and warranties set forth in Section 2 above shall be
true and correct in all material respects at and as of the Closing Date and all
Schedules shall be complete;

(iv) the Target shall have performed and complied with all of its covenants
hereunder in all material respects through the Closing Date;

(v) the Buyer shall have received the resignations, effective as of the Closing,
of each director and officer of the Target; and

(vi) Target shall terminate the Target Option Plan and any Target Warrants prior
to the Closing Date, such that if any Target Options or Target Warrant have not
been exercised prior to the Closing Date, then such Target Options shall
terminate upon and may not be exercised on or after the Closing Date.

Section 6. Indemnification.  

(a) Survival Periods.  All representations and warranties of the parties
contained in this Agreement, the Disclosure Schedule, or any certificate
delivered in connection herewith shall survive the Closing until six (6) months
from the Closing Date; provided, that (i) the representations and warranties set
forth in Sections 2(b) and 2(h) hereof shall survive until the expiration of the
applicable statutes of limitation and (ii) any claim that arises out of any
intentional misrepresentation or fraud of Target shall survive until the
expiration of the applicable statutes of limitation.  The covenants and
agreements of the parties hereto shall survive the Closing in accordance with
their terms.  For purposes of this Agreement, the representations and warranties
of the Target contained herein shall be deemed to include the Disclosure
Schedule.

(b) Indemnity. Subject to the other provisions of this Section 6, from and after
the Closing, Target shall indemnify and hold harmless the Buyer and its
affiliates, each of the Buyer's and its affiliates' directors, officers,
employees, representatives and agents (collectively, the "Representatives") from
and against any costs or expenses (including reasonable attorneys' fees),
judgments, fines, losses, claims and damages of any kind (collectively,
"Damages") to the extent they are the result of (i) any intentional
misrepresentation or fraudulent breach of any representation or warranty made by
the Target in this Agreement, the Disclosure Schedule, or any certificate
delivered in connection herewith, claim for which is made prior to the
expiration of the survival period under Section 6(a); or (ii) any intentional
misrepresentation or fraudulent breach by the Target of any covenant or
obligation of the Target to be performed after the Closing under the terms of
this Agreement.

(c)





11




EXHIBIT 10.4

Third Party Claims. If an Buyer intends to seek indemnification pursuant to this
Section 5, such Buyer shall promptly notify Buyer, as the case may be (the
"Indemnifying Party"), in writing of such claim describing such claim in
reasonable detail; provided, that the failure to provide such notice shall not
affect the obligations of the Indemnifying Party unless it is actually and
materially prejudiced thereby, subject, however, to the time periods specified
in Section 6(a) hereof.  In the event that such claim involves a claim by a
third party and  that arose as from those acts or failure to act by Target set
forth in Section 6(b)  then the Target shall be the Indemnifying Party, and
shall have an exclusive right 30 days after receipt of such notice to decide
whether it will undertake, conduct and control, through counsel of its own
choosing and at its own expense, the settlement or defense thereof, and if it so
decides, the Buyer shall fully cooperate with it in connection therewith;
provided, that the Buyer may participate in such settlement or defense through
counsel chosen by it; and provided, further, that the fees and expenses of such
counsel shall be borne by the Buyer.  Notwithstanding anything in this Section
6(c) to the contrary, the Indemnifying Party may, without the consent of the
Buyer, settle or compromise any action or consent to the entry of any judgment
which includes as an unconditional term thereof the delivery by the claimant or
plaintiff to the Buyer of a duly executed written release of the Buyer from all
liability in respect of such action, and any other necessary documents, which
documents shall be reasonably satisfactory in form and substance to counsel for
the Buyer.  If the Indemnifying Party does not notify the Buyer within 30 days
after the receipt of the Buyer's notice of a claim of indemnity hereunder that
it elects to undertake the defense thereof, the Buyer shall have the right to
contest, settle or compromise the claim but shall not thereby waive any right to
indemnity therefore pursuant to this Agreement; provided, that any such
settlement shall include as an unconditional term thereof the delivery by the
claimant or plaintiff to the Indemnifying Party of a duly executed written
release of the Indemnifying Party from all liability in respect of such actions,
and any other necessary documents. Each party shall cooperate fully with each
other party in all aspects of any investigation, defense, pre-trial activities,
trial, compromise, settlement or discharge of any claim in respect of which
indemnity is sought pursuant to Section 5, including, but not limited to,
providing the other party with reasonable access to employees and officers
(including as witnesses) and other information.

Section 7. Miscellaneous.

(a) Survival.  None of the representations, warranties and covenants of the
Parties (other than the provisions in Sections 4, 6 and 7, will survive the
Effective Time.

(b) Press Releases and Public Announcements.  No Party shall issue any press
release or make any public announcement relating to the subject matter of this
Agreement without the prior written approval of the other Party; provided,
however, that any Party may make any public disclosure it believes in good faith
is required by applicable law or any listing or trading agreement concerning its
publiclytraded securities (in which case the disclosing Party will use its
reasonable best efforts to advise the other Party prior to making the
disclosure).

(c) No Third Party Beneficiaries.  This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns; provided, however, that (i) the provisions in Section 1
above concerning issuance of the Acquisition Stock and are intended for the
benefit of the Preferred Share and Common Shareholders and (ii) the provisions
in Section 6 above concerning insurance and indemnification are intended for the
benefit of the individuals specified therein and their respective legal
representatives.

(d) Entire Agreement.  This Agreement (including the documents referred to
herein) constitutes the entire agreement between the Parties and supersedes any
prior understandings, agreements, or representations by or between the Parties,
written or oral, to the extent they related in any way to the subject matter
hereof.

(e)





12




EXHIBIT 10.4

Succession and Assignment.  This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns.  No Party may assign either this Agreement or any of its
rights, interests, or obligations hereunder without the prior written approval
of the other Party.

(f) Counterparts.  This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.

(g) Headings.  The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.

(h) Notices.  All notices, requests, demands, claims and other communications
hereunder will be in writing.  Any notice, request, demand, claim, or other
communication hereunder shall be deemed duly given if (and then two business
days after) it is sent by registered or certified mail, return receipt
requested, postage prepaid, and addressed to the intended recipient as set forth
below:

If to the Target:

20901 Torrence Chapel Road Suite 101Cornelius, North Carolina 28031

Attention: Dr. Izzy S. Justice




If to the Buyer:

Adrie Reinders, President and Chief Executive Officer

870 Market Street, Suite 828

San Francisco CA 94102




Any Party may send any notice, request, demand, claim, or other communication
hereunder to the intended recipient at the address set forth above using any
other means (including personal delivery, expedited courier, messenger service,
telecopy, telex, ordinary mail, or electronic mail), but no such notice,
request, demand, claim or other communication shall be deemed to have been duly
given unless and until it actually is received by the intended recipient.  Any
Party may change the address to which notices, requests, demands, claims, and
other communications hereunder are to be delivered by giving the other Party
notice in the manner herein set forth.

(i) Governing Law.  This Agreement shall be governed by and construed in
accordance with the domestic laws of the State of Delaware without giving effect
to any choice or conflict of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware.

(j) Amendments and Waivers.  The Parties may mutually amend any provision of
this Agreement at any time prior to the Effective Time with the prior
authorization of their respective boards of directors; provided, however, that
any amendment effected subsequent to shareholder approval will be subject to the
restrictions contained in the Delaware and Delaware General Corporation Law.  No
amendment of any provision of this Agreement shall be valid unless the same
shall be in writing and signed by both of the Parties.  No waiver by any Party
of any default, misrepresentation, or breach of warranty or covenant hereunder,
whether intentional or not, shall be deemed to extend to any prior or subsequent
default, misrepresentation or breach of warranty or covenant hereunder or affect
in any way any rights arising by virtue of any prior or subsequent such
occurrence.

(k)





13




EXHIBIT 10.4

Severability.  Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction.

(l) Construction.  The Parties have participated jointly in the negotiation and
drafting of this Agreement.  In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context otherwise requires.  The word “including” shall
mean including, without limitation.

(m) Incorporation of Exhibits and Schedules.  The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.

(n) Specific Performance.  Each Party acknowledges that it will be irreparably
damaged (and damages at Law would be an inadequate remedy) if this Agreement is
not specifically enforced.  Accordingly, in the event of any such breach, any
Party may, in addition to any other rights and remedies existing in their favor,
enforce their rights and the other Party's obligations hereunder by an action or
actions for specific performance, injunctive and/or other relief, without any
requirement of proving actual damages or posting any bond or other security.







[SIGNATURES ON THE FOLLOWING PAGE]





14




EXHIBIT 10.4

IN WITNESS WHEREOF, the Parties hereto have executed this Agreement on as of the
date first above written.

EQMENTOR, INC.







By

Dr. Izzy S. Justice, Chief Executive Officer




Title:




THE E-FACTOR CORP., INC.




By________________________________________

   Adrie Reinders, President and Chief Executive Officer








15




EXHIBIT 10.4

Exhibit A




Preferred Share and Common Shareholder List and Shares of Buyer’s Stock Received
in Merger




(Attached)








16




EXHIBIT 10.4

Exhibit B




Buyers Capitalization Table




See Attached








17




EXHIBIT 10.4

Exhibit C




Dr. Justice Employment Agreement




(Attached)








18




EXHIBIT 10.4

Exhibit D




Registration Rights




1. Buyer Registration.  If the Buyer proposes to register (including, for this
purpose, a registration effected by the Buyer for stockholders other than the
Target Shareholders who become holders of Buyer’s capital stock pursuant to this
Agreement (“Holder”)) any of its securities under the Securities Act in
connection with the public offering of such securities, the Buyer shall, at such
time, promptly give each Holder notice of such proposed registration.  Upon the
request of each Holder given within ten (10) days after such notice is given by
the Buyer, the Buyer shall, subject to the provisions of Section 2 , cause to be
registered all of the Buyer’s capital stock held by the Target Shareholders (“
Registrable Securities ”) that each such Holder has requested to be included in
such registration.  The Buyer shall have the right to terminate or withdraw any
registration initiated by it under this Section 1 before the effective date of
such registration, whether or not any Holder has elected to include any of its
Registrable Securities in such registration.  The expenses (other than Selling
Expenses) of such withdrawn registration by the Buyer shall be borne by the
Buyer.

2. Underwriting Requirements.  In connection with any offering involving an
underwriting of shares of the Buyer’s capital stock pursuant to Section 1 , the
Buyer shall not be required to include any of the Registrable Securities in such
underwriting unless the Holders accept the terms of the underwriting as agreed
upon between the Buyer and its underwriters.  Notwithstanding the foregoing, in
no event shall the number of Registrable Securities included in the offering be
reduced unless all other securities (other than securities to be sold by the
Buyer) are first entirely excluded from the offering .  

3. Obligations of the Buyer.  Whenever required under this Exhibit D to effect
the registration of any Registrable Securities, the Buyer shall, as
expeditiously as reasonably possible:

a.

prepare and file with the SEC a registration statement with respect to such
Registrable Securities and use its commercially reasonable efforts to cause such
registration statement to become effective and, upon the request of the Holders
of a majority of the Registrable Securities registered thereunder, keep such
registration statement effective for a period of up to one hundred twenty (120)
days or, if earlier, until the distribution contemplated in the registration
statement has been completed; provided, however, that such one hundred twenty
(120) day period shall be extended for a period of time equal to the period the
Holder refrains, at the request of an underwriter of Common Stock (or other
securities) of the Buyer, from selling any securities included in such
registration;

b.

prepare and file with the SEC such amendments and supplements to such
registration statement, and the prospectus used in connection with such
registration statement, as may be necessary to comply with the Securities Act in
order to enable the disposition of all securities covered by such registration
statement;

c.

furnish to the selling Holders such numbers of copies of a prospectus, including
a preliminary prospectus, as required by the Securities Act, and such other
documents as the Holders may reasonably request in order to facilitate their
disposition of their Registrable Securities;

d.

use its commercially reasonable efforts to register and qualify the securities
covered by such registration statement under such other securities or blue-sky
laws of such jurisdictions as shall be reasonably requested by the selling
Holders; provided that the Buyer shall not be required to qualify to do business
or to file a general consent to service of process in any such states or
jurisdictions, unless the Buyer is already subject to service in such
jurisdiction and except as may be required by the Securities Act;

e.





19




EXHIBIT 10.4

in the event of any underwritten public offering, enter into and perform its
obligations under an underwriting agreement, in usual and customary form, with
the underwriter (s) of such offering;

f.

use its commercially reasonable efforts to cause all such Registrable Securities
covered by such registration statement to be listed on a national securities
exchange or trading system and each securities exchange and trading system (if
any) on which similar securities issued by the Buyer are then listed;

g.

provide a transfer agent and registrar for all Registrable Securities registered
pursuant to this Agreement and provide a CUSIP number for all such Registrable
Securities, in each case not later than the effective date of such registration;

h.

promptly make available for inspection by the selling Holders, any underwriter
(s) participating in any disposition pursuant to such registration statement,
and any attorney or accountant or other agent retained by any such underwriter
or selected by the selling Holders, all financial and other records, pertinent
corporate documents, and properties of the Buyer, and cause the Buyer’s
officers, directors, employees, and independent accountants to supply all
information reasonably requested by any such seller, underwriter, attorney,
accountant, or agent , in each case, as necessary or advisable to verify the
accuracy of the information in such registration statement and to conduct
appropriate due diligence in connection therewith ;

i.

notify each selling Holder, promptly after the Buyer receives notice thereof, of
the time when such registration statement has been declared effective or a
supplement to any prospectus forming a part of such registration statement has
been filed; and

j.

after such registration statement becomes effective, notify each selling Holder
of any request by the SEC that the Buyer amend or supplement such registration
statement or prospectus.

1. Furnish Information.  It shall be a condition precedent to the obligations of
the Buyer to take any action pursuant to this Section 4 with respect to the
Registrable Securities of any selling Holder that such Holder shall furnish to
the Buyer such information regarding itself, the Registrable Securities held by
it, and the intended method of disposition of such securities as is reasonably
required to effect the registration of such Holder’s Registrable Securities.

2. Expenses of Registration.  All expenses incurred in connection with
registrations, filings, or qualifications pursuant to this Exhibit D, including
all registration, filing, and qualification fees; printers’ and accounting fees;
fees and disbursements of counsel for the Buyer; and the reasonable fees and
disbursements of one counsel for the selling Holders shall be borne and paid by
the Buyer.  

3. Reports Under Exchange Act.  With a view to making available to the Holders
the benefits of SEC Rule 144 and any other rule or regulation of the SEC that
may at any time permit a Holder to sell securities of the Buyer to the public
without registration or pursuant to a registration on Form S3, the Buyer shall:
(a) make and keep available adequate current public information, as those terms
are understood and defined in SEC Rule 144, at all times after the effective
date of the registration statement filed by the Buyer for the IPO; (b) use
commercially reasonable efforts to file with the SEC in a timely manner all
reports and other documents required of the Buyer under the Securities Act and
the Exchange Act (at any time after the Buyer has become subject to such
reporting requirements); and (c) furnish to any Holder, so long as the Holder
owns any Registrable Securities, forthwith upon request (i) to the extent
accurate , a written statement by the Buyer that it has complied with the
reporting requirements of SEC Rule 144 (at any time after ninety (90) days after
the effective date of the registration statement filed by the Buyer for the
IPO), the Securities Act, and the Exchange Act (at any time after the Buyer has
become subject to such reporting requirements), or that it qualifies as a
registrant whose securities may be resold pursuant to Form S 3 (at any time
after the





20




EXHIBIT 10.4

Buyer so qualifies); and (ii) such other information as may be reasonably
requested in availing any Holder of any rule or regulation of the SEC that
permits the selling of any such securities without registration (at any time
after the Buyer has become subject to the reporting requirements under the
Exchange Act) or pursuant to Form S3 (at any time after the Buyer so qualifies
to use such form).

4. Grant of Additional Registration Rights.  The Buyer will not grant
registration rights to any other Person that are superior to the foregoing
registration rights without the consent of the holders of a majority of the
outstanding Registerable Securities.

5.  Termination of Registration Rights.  The right of any Holder to request
registration or inclusion of Registrable Securities in any registration pursuant
to Exhibit D shall terminate upon the earliest to occur of: (a) the closing of a
sale of all of the Company’s capital stock, merger or sale of assets ; (b) such
time as Rule 144 or another similar exemption under the Securities Act is
available for the sale of all of such Holder’s shares without limitation during
a three-month period without registration .








21


